IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


SOUTHPOINTE GOLF CLUB, INC.,            :   No. 217 WAL 2021
                                        :
                 Petitioner             :
                                        :   Petition for Allowance of Appeal
                                        :   from the Order of the
           v.                           :   Commonwealth Court
                                        :
                                        :
SOUTHPOINTE PROPERTY OWNERS'            :
ASSOCIATION, INC.; REDEVELOPMENT        :
AUTHORITY OF THE COUNTY OF              :
WASHINGTON; R&M INVESTMENT              :
GROUP LLC; TECHNOLOGY DRIVE LLC;        :
ANSYS, INC.; CROWN CASTLE USA, INC.;    :
701 TECHNOLOGY DRIVE PARTNERS           :
L.P.; CREEHAN PROPERTIES, LP;           :
SPCDMG LTD; 1750 EAST REALTY, L.L.C.;   :
LANDMARK LIMITED PARTNERSHIP;           :
SOUTHPOINTE RINK ASSOC L.P.;            :
CENTIMARK CORPORATION;                  :
SOUTHPOINTE 16 ASSOCIATES;              :
KOSSMAN-PHOENIX LIMITED                 :
PARTNERSHIP; ANDRITZ METALS, INC.,      :
F/N/A BRICMONT, INC., F/N/A ANDRITZ     :
BRICMONT, INC.; HERSHEY LEASING         :
COMPANY, LP; CHAMP INVESTMENT           :
LIMITED PARTNERSHIP; CREEHAN            :
PROPERTIES 151, LP; AUMA                :
ACTUATORS INC.; MARK K. GERMAN;         :
ACCUTREX PRODUCTS, INC.;                :
SOUTHPOINTE #4 GREEN ASSOCIATES;        :
FOUR THOUSAND NINE HUNDRED WEST         :
BROAD STREET LAUNDRY, LLC A/K/A         :
4900 WEST BROAD STREET LAUNDRY,         :
LLC AN OHIO LIMITED LIABILITY           :
COMPANY N/K/A FAIRWAY VIEW, LLC;        :
SOUTHPOINTE 375 ASSOCIATES, L.P.;       :
MERCES DE QUEVEDO FREEMON 2007          :
LIVING TRUST, PHILIP G. AND RICHARD     :
A. FREEMON TRUSTEES; LEXINGTON          :
TNI CANONSBURG, LP; SUMMIT & PLAZA      :
II HOLDINGS LP; RONALD M. KEAN & R.     :
GEORGE YURASKO AND FREDERICK A.       :
FARRELL TRUSTEES OF UNITED FOOD &     :
COMMERCIAL WORKERS, LOCAL UNION       :
23; NELSON M. AND DARLENE M.          :
HEETER; SOUTHPOINTE/MILLER LIMITED    :
PARTNERSHIP; 501 TECHNOLOGY           :
PARTNERS, LLC; SCHENLEY CENTER        :
ASSOC II LP; 121 CHAMPION LLC;        :
TECHNOLOGY DRIVE, LLC; KRB            :
DEVELOPMENT CO., L.P.;                :
FOUNTAINHEAD SOUTHPOINTE              :
ASSOCIATES; SOUTHPOINTE HOTEL         :
AND CONFERENCE CENTER L.P.,           :
SUMMIT & PLAZA II HOLDINGS, LP;       :
DIALYSIS CLINIC, INC.; AGES           :
ASSOCIATES LP WASHINGTON COUNTY       :
AUTHORITY; LAWRENCE AND KIMBERLY      :
A. MELEN; DONALD K. AND PAMELA B.     :
ROBINSON; SOPHIA C. SARRIS; WILLIAM   :
A. AND KATHLEEN BARON; EVERETT E.     :
DUNN AND CONNIE A. DUNN, TRUSTEES     :
OF THE DUNN REVOCABLE TRUST           :
DATED NOVEMBER 13, 2008; JAMES E.     :
AND TRACEY L JACOBS; THOMAS P.        :
KAZAS AND SANDRA FRANK- KAZAS;        :
BRETT E. MURAWSKI AND KELLY J.        :
CHANEY; WALTER E. AND BARBARA A.      :
KRYSPIN; GARY M. STEFANSKY AND        :
SUZANNE A. ORBANICK-STEFANSKY;        :
MARK AND LAUREN M. LEGA; ANDREW       :
J. AND MAUREEN L. KICINSKI; BETTY     :
HARRIS RAINIER REVOCABLE TRUST        :
DATED MAY 15, 2012, BETTY HARRIS      :
RAINER TRUSTEE; JEFFREY J. AND        :
JANENE M. JOST; MARY JANE BROGLIA;    :
CARY D. COWDEN; LOUIS V. AND          :
ELIZABETH VALENTE; RONALD L. AND      :
ELAINE C. FRIEDMAN; PAUL ROBERT       :
AND REGINA M. JOHNSTON; GUTHRIE       :
AND VIOLA TABONI; PATRICK G. AND      :
LYN C. MCGINNIS; JAMES H. AND DONNA   :
J. WHITE; RICHARD OTTER AND           :
DEBORAH C. FRIEDRICH; JOSEPH J. AND   :
MARY ANN BROWN; BRUCE E. AND          :
MARGARET A. HOUGH; RAYMOND W.         :
SAUER, JR. AND HELEN F. SAUER; GENO   :



                         [217 WAL 2021] - 2
A. AND JUSTINE PISCIOTTANO; JOHN P.    :
AND M. KATHLEEN FOX; RICHARD A.        :
AND SHARON BARCELONA; GENO R.          :
AND CYNTHIA N. LEVI; STEVEN W. AND     :
MELISSA ANN CHESHER; MARK S. AND       :
GEN CAMERON WILSON; WILLIAM K.         :
AND PATRICIA SNODGRASS; JEFFREY        :
M. ANGELA D. ABBOTT; DAVID A. AND      :
MARY E. FETCHKO; LOUIS AND JOELLYN     :
BARLETTA; KEVIN F. OWSIANY; JOHN C.    :
AND ARLENE E. STANKUS; DOUGLAS R.      :
AND MELISSA L. HODINKO; ELIZABETH      :
E. AND DANIEL F. VORUM; FAIRWAY        :
LANDINGS TOWNHOUSES OF                 :
SOUTHPOINTE ASSN. INC.; KEVIN AND      :
DOREEN LYNN RUFFE; TERRI BUSH          :
BROWN; WILLIAM B. AND CONNIE           :
GROSS; WENDY JEAN OBRIEN; PAUL B.      :
DEFAZIO; DAVID A. ROSS; GRIFFITH       :
FAMILY TRUST, PETER D. FRIFFITH AND    :
BONNIE L. GRIFFITH, TRUSTEES; PETER    :
H. AND JOYCE I. PHILLIPS; WILLIAM R.   :
PIPER AND LINDA O'LEARY; REGIS J.      :
MCKENZIE, III; GAYLA R. HAGG; STEVEN   :
SPECA; TONY L. AND JAN B. ANGELLE;     :
RUTH A. LUTZ, TRUSTEE FOR THE LUTZ     :
FAMILY TRUST; WILLIAM J. AND           :
DEBORAH A . HARRISON; ROGER D.         :
GRAHAM, JR. AND MARY ANN GRAHAM;       :
PATRICIA K. HAZEN; HEART & SEOUL       :
PRODUCTIONS, LC A MICHIGAN LIMITED     :
LIABILITY COMPANY, STEPHANIE L.        :
KUBIK; MICHELE A DOCCHIO; JOHN S.      :
AND ELLEN J. STEIGERWALD; MARILYN      :
I. GOODWILL; CORINNE MCCULLOUGH;       :
PHILLIP J. FALCONI; MARK E. NANCE;     :
WALTER M. CASTRO; LYNN A. DEPPEN;      :
MICHAEL W. AND KATHY SMITH; MARK I.    :
LINN AND RENEE A. BATTISTONE;          :
VARUN MISHRA; DAVID HARKREADER         :
AND LYNNE D. DUNN; SOUTHPOINTE         :
HOLDINGS, LLC; JEFFREY H. AND          :
JONELLE M. STAMBAUGH; LUCA ZOIA        :
AND CHIARA GONIN; KATHERYN LEIGH       :
TATE; ALEXANDRA KUSTURISS; JOHN A.     :
AND MARIANNE ZYWAN; JEFFREY J.         :



                          [217 WAL 2021] - 3
LIVOLSI; CHRISTOPHER J. AND LYN R.    :
LOGELIN; THOMAS J. AND BETTY J.       :
ZAYAC; DOUGLAS B. BLOBNER             :
REVOCABLE LIVING TRUST, DATED         :
OCTOBER 20, 2010, DOUGLAS B.          :
BLOBNER TRUSTEE; ROBERT S. AND        :
JANET M. CAMEL; RICHARD K. AND        :
PENNY ANN L. THOMAS; ERIC J. AND      :
CONNIE I. BRUCE; WAYNE TRUST          :
WALTER K. AND VIRGINIA M. WAYNE       :
TRUSTEES; SUBHASH JOON; DEREK A.      :
RICE; GREGORY A. KARABETSOS;          :
JANET TORRIERO; JOHN AND CAROL        :
RIDDLE; DONALD L. AND MARGRET S.      :
HOCEVAR; MARY KAY GRAZIANO;           :
MARGARET K. FISCHER; THOMAS LEE       :
AND ALLYSON ANN FRITZ; SAMUEL J.      :
RODGERS AND REBECCA L. BLACK;         :
EDMOND A. AND SUSAN MARIE             :
CONONGE; ROBERT F. MILINSKI AND       :
STANLEY J. ZAWACKI; ROSLYN            :
CORTON; YING WEI; MARLENE V.          :
PIEROTTI REVOCABLE TRUST,             :
MARLENE V. PIEROTTI, TRUSTEE;         :
RICHARD C. GOODWILL; TIMOTHY J.       :
AND CARMEN CECILIA AITKEN; JOE AND    :
ANNE TRASK; BONITA L. SIDICK; DAVID   :
H. AND VICTORIA L. SMITH; ALICE F.    :
DAGG TRUST; ALICE F. DAGG TRUSTEE;    :
LARRY J. AND CATHERINE A. CAVALLO;    :
CINDY RICE-ANDREA AND RICHARD         :
ANDREA; DOLORES KARA REVOCABLE        :
TRUST DOLORES KARA TRUSTEE;           :
BERNARD JOHN HOBACH 2001              :
IRREVOCABLE TRUST, BERNARD J.         :
HOBACH, TRUSTEE; NANCY E. FLYNN;      :
PAUL J. AND GERALDINE MCKOSKY;        :
MELELAOS AND KIKI DOUMAS LIVING       :
TRUST DATED DECEMBER 20, 1999,        :
MENEALAOS DOUMAS AND KIKI             :
DOUMAS, TRUSTEES; RICHARD J.          :
KAWALEK; PATRICIA NAN DAUM; LYNDA     :
L. KELLY; CHARLES W. AND DAWN LYNN    :
FIKE; NORMAN MICHAEL REVOCABLE        :
TRUST, ALICE J. MICHAEL TRUSTEE;      :
EARL L. AND MARIA A. ROMESBERG;       :



                          [217 WAL 2021] - 4
WILLIAM R. AND JENNIFER S. DAVIS;      :
DEREK PEABODY AND ASHLEY R.            :
PAWLISH; JOSEPH A. AND AMY L.          :
WATESKA; GARY D. AND KAREN L.          :
SMITH; RONALD M. AND EVA M. BOZICK;    :
ROBERT J. BRAITHWAITE, SR., AND        :
MARY T. BRAITHWAITE; PHILLIP J.        :
BINOTTO, JR. AND D. JILL BINOTTO;      :
WILLIAM S. AND LAURA K. TATE;          :
SHANEY L. RUDAR; SCOTT T. AND          :
LAUREN DOOLEY; RAYMOND R. PARRY,       :
SR. AND BARBARA L. PARRY; DAVID A.     :
AND CHERYL S. BAYNE; FRANK C.          :
BOTTA; MICHAEL J. AND IRENE A.         :
FOSTYK; TIMOTHY P. AND STEPHANIE       :
GALLOWAY; PETER F. AND DEBORAH L.      :
SINGLETON; RICHARD DEAN AND            :
JUDITH ELLEN MCALLISTER; PAUL V.       :
AMBROSE FAMILY TRUST, PAUL V.          :
AMBROSE AND GLORIA J. URSITZ           :
TRUSTEES; DENNIS P. AND PAMELA J.      :
WEAKLAND; RICHARD K. MILLER;           :
CAMILLE M. HERBERT; ARTHUR AND         :
ELLEN MEZERSKI; SCOTT C. AND           :
LAUREL L. SANDERS; RUTH ANN            :
FALCONI; BERNARD J. SHAUGHNESSY,       :
JR. AND MELISSA J. SHAUGHNESSY;        :
JUSTIN R. DOMACHOWSKI; RONALD J.       :
AND NATALIE A. AIELLO; SCOTT COOK;     :
SOUTHPOINTE DEVELOPMENT LLC            :
D/B/A SOUTHPOINTE APARTMENTS;          :
TERRY ANN MCCAFFREY; RENEE             :
CAVALOVICH; DOREEN V. LATONA;          :
ROBERT PREMRO; ADRIENNE L.             :
COMPEGGIE; WILLIAM H. AND PHYLLIS J.   :
SAVATT; GEORGE S. VILLANI; MARK        :
BORDEN; HERBERT F. AND ANA L.          :
BALZUWEIT; ADAM J. FULTON; GL          :
HARAKAL GROUP, INC; GERALD             :
THOMAS AND REBECCA MARIE               :
MATHEWS; TAMMI R. BROWN; FAIRWAY       :
VIEW, LLC; SCOTT AND ALANA HUDSON;     :
ALVIN AND PATRICIA MILLER; ROBERT      :
A. SIMMERS; LYNN S. FRANK; BENJAMIN    :
M. NEENAN AND PAIGE WILLIAMSON         :
NEENAN; MAC & MAC PROPERTIES LLC;      :



                          [217 WAL 2021] - 5
BRETT J. ROSS; MARK E. AND JEANNE E.        :
BECKER; SUSAN P. ARMSTRONG;                 :
SUSAN R. PASSANTE; CORY BAK;                :
RAHUL BAZAZ; LEE AND ALEXIS                 :
WETZEL; SCOTT T. DOOLEY; KENNETH            :
AND LINDA MATZ; JAMES J. RATTI;             :
JANELLE VICINELLY; JOHN, JR. AND            :
DEANNA R. LUBIC; WILLIAM L. LYONS, IV;      :
GERALD W. AND SUSAN M. HORTON;              :
PAMELA C. POLACEK; JOEL HATFIELD;           :
JOAN DOERSCHNER ENZ; CHARLES J.             :
STEFKO; RANDY W. AND CATHY J. BELL;         :
CHRISTIAN AND ROCHELLE A.                   :
DELGADO; HELGA E. KERCHER; JAMES            :
FRANKLIN REALTY LLC; TIMOTHY                :
MCMANAMA; C. SCOTT AND PATRICIA R.          :
WARMAN; MARGOT A. VAUGHAN;                  :
RICHARD C. AND DIANNA L.                    :
SPONAUGLE; ANTHONY K. GIANETTINO            :
AND IRONWOOD/WEDGEWOOD                      :
HOMEOWNER'S ASSOCIATION, INC.;              :
FAIRWAY LANDINGS TOWNHOMES OF               :
SOUTHPOINTE ASSOCIATION, INC.; AND          :
THE FAIRWAYS CONDOMINIUM OF                 :
SOUTHPOINTE ASSOCIATION, INC.,              :

                  Respondents


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.




                              [217 WAL 2021] - 6